TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 9, 2013



                                     NO. 03-10-00296-CV


                  Texas Commission on Environmental Quality, Appellant

                                                v.

                                  Public Citizen, Inc., Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES ROSE, GOODWIN, AND FIELD
           DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be considered, and it appearing to the Court that

nothing is presented for review and the appeal should therefore be dismissed:            IT IS

ACCORDINGLY considered, adjudged, and ordered that the appeal be dismissed as moot in

accordance with the opinion of this Court. It is FURTHER ordered that the appellant pay all

costs relating to this appeal, both in this Court and the court below; and that this decision be

certified below for observance.